Citation Nr: 0022618	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-45 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of the excision of a left 
wrist ganglion cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1977 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case had been remanded by the Board for 
further development in May 1997 and in December 1999.  The 
development requested is now complete and the case is ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable and fair 
disposition of this appeal has been requested or obtained.  

2.  The residuals of the veteran's left wrist ganglion cyst 
removal during service in 1978 are none to minimal.  

3.  All present left wrist disability is clearly attributable 
to a post-service injury in the early 1990's, and multiple 
surgeries which have taken place since that time, and no 
clinical or other competent evidence on file relates any of 
this post-service superimposed left wrist disability to any 
incident, injury or disease of active service.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the postoperative residuals of a left wrist ganglion cyst 
excision have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's present claim is well grounded because it is 
plausible.  All of the facts have been properly developed and 
no further assistance is necessary to comply with the duty to 
assist.  

Facts:  During service in February 1978, a left wrist 
ganglion cyst was identified.  This cyst was apparently later 
removed by what is referred to as "puncture treatment of 
ganglion."  In May 1978, the left wrist had good range of 
motion with little stiffness.  The treatment site was healed.  
The veteran was again seen in February 1979 complaining of 
left wrist pain but examination revealed that range of motion 
was good, there was no swelling or discoloration visible, and 
there was no pain when pressure was applied.  It was recorded 
that the veteran could use his hand with no problem 
whatsoever.  The impression was tingling secondary to scar 
tissue.  There is no indication that the veteran ever sought 
any additional treatment for his left wrist over his 
remaining years of active service.  A February 1982 periodic 
service examination noted that the upper extremities were 
normal.  

The veteran first filed a claim for service connection for 
residuals of the left wrist ganglion cyst removal in February 
1993, some 9 1/2 years after he was separated from service.  
In a November 1993 initial VA examination, the veteran 
apparently reported that, following the ganglion cyst removal 
in service, he initially did quite well, but later began 
having pain and swelling.  He had recently had surgical 
repair of the articular disc at the left wrist and kineplasty 
and repair of ligaments.  The veteran was provided another VA 
examination in April 1994 at which time it was indicated that 
he had received private treatment of his left wrist the 
previous year, including an MRI, which demonstrated 
ligamentous damage and private surgery for ligamentous 
repair.  Following that surgery, he had severe stiffness and 
limited motion.  At that time, the veteran reported that he 
had no particular preoperative pain or symptom in the MP 
joint of his left thumb.  The diagnosis was postoperative 
arthrofibrosis or stiffness of the left wrist and a mildly 
symptomatic hypertrophic scar.  

Based upon review of the service medical records and these 
two VA examinations, the RO initially granted service 
connection for the residuals of a ganglion cyst removal of 
the left wrist and assigned a 10 percent evaluation for 
painful and/or limited motion effective from the date of the 
veteran's claim.  The veteran disagreed with the assigned 
compensable evaluation and this appeal flows from that 
disagreement.  

While certain records of the veteran's initial private 
treatment were on file at this time, the Board remanded this 
case to obtain additional information about private treatment 
which had occurred in 1993, prior to the time of the 
veteran's two previous VA examinations.  Private records 
obtained revealed that, in February 1993, one month prior to 
the veteran's claim for service connection, he was seen for 
left wrist pain.  He recounted a history of having a ganglion 
removed years earlier during service and said that he did 
very well thereafter, but in the last several weeks and 
months, the condition had become unbearable.  Examination 
revealed full flexion and extension of all left hand digits 
and the function of the wrist in all directions was within 
normal limits and strength was a bit less than in the 
dominant right hand.  There was a "very well healed scar in 
the dorsum of the left where the procedure was performed and 
there is no evidence of mass and recurrent ganglion."  There 
was pain with hyperextension in flexion of the wrist as well 
as with certain areas of pressure within the wrist itself.  
An MRI was performed and interpreted as revealing a partial 
tear of the articular disc at the wrist, a partial tear of 
the lunar triquetral ligament and a small amount of abnormal 
fluid collection and thickening with an increased signal 
intensity of the extensor tendons at the wrist and the 
proximal portion of the hand.  X-ray studies of the wrist the 
following month were normal.  

Based upon findings of marked ligamentous instability of 
multiple ligaments of the carpal region of the left wrist, 
the veteran was provided surgery by private medical personnel 
in March 1993, which included multiple ligament 
reconstruction of the carpal region of the left wrist, 
including lunar triquetral ligament and the scapholunate 
ligament.  It is noteworthy that, despite certain statements 
on file to the contrary, there was no recurrence of any 
ganglion cyst at this time and this private surgery for March 
1993 was performed to reconstruct and repair multiple 
ligamentous injuries of the left wrist.  Left wrist symptoms 
and stiffness and loss of mobility continued after this 
private surgery and it was around this time that the veteran 
filed his initial claim for service connection.  

It is noteworthy that the private medical records collected 
on remand revealed that the veteran's initial evaluation by 
private physicians resulted in a diagnosis of a left hand 
and/or wrist injury which had occurred sometime in early 
1993.  

The veteran subsequently had surgery by VA in January 1994 to 
excise a ganglion cyst from the dorsum of the left wrist and 
the surgical record from that procedure indicates that it was 
performed without incident.  The veteran was again provided 
surgery by VA for removal of left wrist dorsal ganglion in 
September 1994 and the operative report from this surgery 
notes that, in addition to excising a ganglion, VA surgeons 
also removed an associated foreign body granuloma and lysis 
of adhesions from previous surgical scarring over the left 
wrist resulting in freeing of various tendons and ligaments.  
That is, VA surgery in September 1994 was not only for 
removal of a left wrist ganglion but also for removal of scar 
tissue resulting from the veteran's private left wrist 
surgery for repair of ligament damage which had been 
performed in March 1993.  

In January 1995, the veteran testified at a hearing at the 
RO; at that time, the veteran only testified regarding the 
two surgeries provided by VA in January and September 1994.  
He described all current symptoms.  There was no discussion 
in this hearing of any post service left wrist injury or 
private surgery for repair thereof in early 1993.  

In February 1998, the veteran was provided another VA 
examination.  The claims folder was reviewed as well as his 
VA clinical chart.  At this time, the veteran noted the 
removal of his ganglion cyst during service in 1978 and the 
fact that he did well postoperatively.  He then reported that 
he remained asymptomatic until picking up a chair when he 
tore ligaments in his left wrist and underwent surgery at 
that time.  The date for this incident is reported as 1983, 
but there is no documentation of any left wrist injury during 
service in 1983 and the Board believes that this reference to 
a subsequent injury with immediate surgery refers to a post-
service injury and private surgery therefore, which occurred 
in 1993.  Examination revealed flexion to 45 degrees, 
dorsiflexion to 60 degrees, radial deviation of 15 degrees, 
and ulnar deviation of 35 degrees.  Neurological evaluation 
was normal to sensation, no muscle atrophy was appreciated, 
and pulses were normal.  X-rays of the wrist were reviewed 
and showed no evidence of venterculary instability or 
widening of the intercarpal joints and no degenerative 
changes were noted.  Under remarks, this physician wrote that 
the disability the veteran demonstrated and the surgery 
subsequently provided therefore were separate from his 
initial surgery during service.  He had no symptoms following 
that initial excision of the ganglion cyst and, from 1978 
until 1993, he was asymptomatic.  Following this 15-year 
period, he had another injury to his wrist that had prompted 
additional surgery.  It was this physician's opinion that, 
"without the subsequent nonservice-connected injury, the 
[veteran] would have remained symptomatically minimally 
impaired."  

Pursuant to the Board's most recent December 1999 remand, the 
veteran was again seen by the same VA physician who had 
evaluated him in 1998, in January 2000.  The claims file was 
again reviewed.  In interviewing the veteran, the physician 
wrote that the veteran reported that, between 1978 when he 
had surgical removal of a left ganglion cyst until "1993" 
when he picked up a chair at work, he had no symptoms with 
regard to his wrist.  The doctor wrote that this was 
supported by the medical evidence on file.  The veteran 
reported that, after the injury at work, he was diagnosed 
with a ligament tear and subsequently underwent surgery, 
first in the private sector and thereafter at VA facilities.  
Since that time, his wrist had progressively become more 
painful and continued to give him difficulty.  This physician 
noted past records from 1993, and that, prior to his private 
surgery in March 1993, there was documented a "mobile, healed 
and nontender" transverse scar on the wrist.  Additional 
significant postoperative scarring and left wrist symptoms 
resulted after the veteran had private surgery in March 1993.  
Following that surgery, the diagnosis was postoperative 
arthrofibrosis, severely symptomatic.  This physician wrote 
that, in his opinion, it was clear that any scarring from the 
initial left wrist ganglion cyst removal in 1978 would be 
considered none to minimal.  The veteran himself, on 
examination, conceded he had no residual symptoms until his 
work-related injury in 1993.  In this physician's opinion, 
current left wrist pain was not related to the 1978 surgical 
ganglion removal.  Additionally, this physician wrote the 
veteran's level of left wrist disability was not attributable 
to his period of active service.  It was also this 
physician's opinion that there was no causal connection or 
etiological relationship between the inservice ganglion and 
the left wrist injury and additional ganglions documented 
from and after March 1993.  He said he had spoken with the 
veteran at length and that the veteran had no further 
questions.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  

Limitation of motion of the major or minor wrist, including 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm, warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  No higher schedular 
evaluation is warranted for limitation of motion of the 
wrist.  The next higher 20 percent evaluation would be 
warranted if there was left wrist ankylosis which was 
favorable in 20  to 30 degrees' dorsiflexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

Analysis:  It is clear from a review of the evidence on file 
that the RO's initial June 1994 rating action granting 
service connection for the residuals of a left wrist ganglion 
cyst removal during service in 1978 was essentially based on 
findings contained in two VA examinations conducted in 
November 1993 and April 1994, after the veteran had injured 
the ligaments of his wrist and had private reconstructive 
surgery therefore in early 1993.  Service connection was 
established effective from the veteran's date of claim in 
February 1993.

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for the 
service-connected residuals of the removal of a left wrist 
ganglion cyst in 1978 and whether any staged ratings are 
warranted during the period of this appeal in accordance with 
Fenderson above.  Under the circumstances presented in this 
case, the Board concludes that the clear preponderance of the 
evidence on file is against an evaluation in excess of 
10 percent for the veteran's service-connected left wrist 
disability at all times during the pendency of this appeal.  

The evidence makes it clear that the veteran had a left wrist 
ganglion cyst removed during service in 1978 and, following 
postoperative healing, the left wrist was essentially 
asymptomatic during the remaining years of the veteran's 
service and for many years after service.  There is certainly 
no clinical evidence of any continuity of symptomatology 
regarding the veteran's left wrist following his release from 
service in 1983 until early 1993.  Before any of the multiple 
subsequent surgeries were performed, the postoperative scar 
from the surgery performed during service in 1978 was 
described in February 1993 as very well healed and "mobile, 
healed and nontender."

The evidence clearly reveals that the veteran injured his 
left wrist in early 1993 and that this injury is entirely 
unrelated to any incident, injury or disease of active 
service, including the actual removal of the ganglion cyst 
during service in 1978.  All current left wrist disability is 
shown to be attributable to the post-service left wrist 
injury and the multiple surgeries that have followed that 
incident.  While ganglion cysts have again appeared on the 
veteran's wrist and have been surgically removed by VA 
following his private surgery in 1993, no clinical evidence 
on file indicates that these ganglion cysts are in any way 
causally related to the initial ganglion cyst which occurred 
during service in 1978.  The most recent VA examination 
report provides that there is no etiological or causal 
connection between the inservice ganglion and later ganglions 
documented from and after March 1993.  Since no present 
disability of the left wrist is identified as causally 
connected with the veteran's initial removal of a ganglion 
cyst during service in 1978, an evaluation in excess of the 
presently assigned 10 percent is not warranted.  Although 
Fenderson is applicable on the procedural basis of this 
appeal, since all left wrist disability identified during the 
pendency of this appeal is attributable to a post-service 
injury and additional surgeries entirely unrelated to 
service, no separate staged ratings are warranted.  

In its most recent submission of written argument, the 
representative again requested that this case be remanded 
because the Board failed to request in its December 1999 
remand and the VA physician, in the most recent January 2000 
report, failed to address the issue of functional loss as 
described at 38 C.F.R. §§ 4.40 and 4.45, and on the ability 
of the veteran to function in the employment arena as a 
result of left wrist disability.  The representative cited 
Stegall v. West, 11 Vet. App. 268 (1998).  While a request 
for an opinion on the veteran's left wrist disability in 
relation to his ability to work was requested in the Board's 
initial May 1997 remand, such an opinion is unnecessary in 
the present case considering that all presently identifiable 
left wrist disability is attributable to post-service injury 
and multiple post-service surgery which is clinically shown 
to be entirely unrelated to service.  This case was twice 
previously remanded and all necessary development has been 
completed.  The Board need not and has not addressed the 
specific elements of presently shown left wrist disability 
since that disability is not service connected and may not be 
the subject of a compensable evaluation.  


ORDER

An evaluation in excess of 10 percent for the residuals of a 
left wrist ganglion cyst removal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

